
	
		I
		112th CONGRESS
		1st Session
		H. R. 1354
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Murphy of
			 Connecticut (for himself, Mr. Connolly
			 of Virginia, Ms. Sutton,
			 Mr. Jones, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles 10 and 41, United States Code, to allow
		  contracting officers to consider information regarding domestic employment
		  before awarding a Federal contract, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Jobs Matter Act of
			 2011.
		2.Consideration and
			 verification of information relating to effect on domestic employment of award
			 of Federal contracts
			(a)Civilian agency
			 contractsSection 3306 of
			 title 41, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(g)(1)An executive agency, in
				issuing a solicitation for competitive proposals, shall state in the
				solicitation that the agency may consider information (in this subsection
				referred to as a jobs impact statement) that the offeror may
				include in its offer related to the effects on employment within the United
				States of the contract if it is awarded to the offeror.
						(2)The information that may be included in a
				jobs impact statement may include the following:
							(A)The number of jobs expected to be
				created in the United States, or the number of jobs retained that otherwise
				would be lost, if the contract is awarded to the offeror.
							(B)The number of jobs created or retained
				in the United States by the subcontractors expected to be used by the offeror
				in the performance of the contract.
							(C)A guarantee from the offeror that jobs
				created or retained in the United States will not be moved outside the United
				States after award of the contract.
							(3)The contracting officer may consider
				the information in the jobs impact statement in the evaluation of the offer and
				may request further information from the offeror in order to verify the
				accuracy of any such information submitted.
						(4)In the case of a contract awarded to an
				offeror that submitted a jobs impact statement with the offer for the contract,
				the executive agency shall, not later than six months after the award of the
				contract and annually thereafter for the duration of the contract or contract
				extension, assess the accuracy of the jobs impact statement.
						(5)The head of each executive agency shall
				submit to Congress an annual report on the frequency of use within the agency
				of jobs impact statements in the evaluation of competitive proposals.
						(6)In any contract awarded to an offeror that
				submitted a jobs impact statement with its offer in response to the
				solicitation for proposals for the contract, the executive agency shall track
				the number of jobs created or retained during the performance of the contract.
				If the number of jobs that the agency estimates will be created (by using the
				jobs impact statement) significantly exceeds the number of jobs created or
				retained, then the agency may evaluate whether the contractor should be
				proposed for
				debarment.
						.
			(b)Defense
			 contractsSection 2305(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(6)(A)The head of an agency,
				in issuing a solicitation for competitive proposals, shall state in the
				solicitation that the agency may consider information (in this paragraph
				referred to as a jobs impact statement) that the offeror may
				include in its offer related to the effects on employment within the United
				States of the contract if it is awarded to the offeror.
						(B)The information that may be included
				in a jobs impact statement may include the following:
							(i)The number of jobs expected to be
				created in the United States, or the number of jobs retained that otherwise
				would be lost, if the contract is awarded to the offeror.
							(ii)The number of jobs created or
				retained in the United States by the subcontractors expected to be used by the
				offeror in the performance of the contract.
							(iii)A guarantee from the offeror that jobs
				created or retained in the United States will not be moved outside the United
				States after award of the contract.
							(C)The contracting officer may consider
				the information in the jobs impact statement in the evaluation of the offer and
				may request further information from the offeror in order to verify the
				accuracy of any such information submitted.
						(D)In the case of a contract awarded to an
				offeror that submitted a jobs impact statement with the offer for the contract,
				the agency shall, not later than six months after the award of the contract and
				annually thereafter for the duration of the contract or contract extension,
				assess the accuracy of the jobs impact statement.
						(E)The Secretary of Defense shall submit to
				Congress an annual report on the frequency of use within the Department of
				Defense of jobs impact statements in the evaluation of competitive proposals.
						(F)In any contract awarded to an offeror that
				submitted a jobs impact statement with its offer in response to the
				solicitation for proposals for the contract, the agency shall track the number
				of jobs created or retained during the performance of the contract. If the
				number of jobs that the agency estimates will be created (by using the jobs
				impact statement) significantly exceeds the number of jobs created or retained,
				then the agency may evaluate whether the contractor should be proposed for
				debarment.
						.
			(c)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulation shall be
			 revised to implement the amendments made by this section.
			
